EXHIBIT 10.3



REZOLUTE, INC.
2019 NON QUALIFIED STOCK OPTION PLAN






Section 1.
Purpose



The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors, advisors and Non‑Employee
Directors capable of assuring the future success of the Company, to offer such
persons incentives to put forth maximum efforts for the success of the Company’s
business and to compensate such persons through stock options and provide them
with opportunities for stock ownership in the Company, thereby aligning the
interests of such persons with the Company’s stockholders.


Section 2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)“Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b) “Award” shall mean an Option awarded pursuant to this Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(f) “Committee” shall mean a committee or subcommittee of the Board appointed
from time to time by the Board. The Committee shall be comprised of not less
than such number of Directors as shall be required to permit Awards granted
under the Plan to qualify under Rule 16b 3, and each member of the Committee
shall be a non-employee Director within the meaning of Rule 16b-3.
Notwithstanding the foregoing, if, and to the extent that no Committee exists
which has the authority to administer this Plan, the functions of the Committee
shall be exercised by the Board and all references herein to the Committee shall
be deemed to be references to the Board.
(g) “Company” shall mean Rezolute, Inc. (formerly, AntriaBio, Inc.), a Delaware
corporation and any successor corporation.
(h) “Director” shall mean a member of the Board.
(i) “Eligible Person” shall mean any employee, officer, Non‑Employee Director,
consultant, independent contractor or advisor providing services to the Company
or any Affiliate, or any such person to whom an offer of employment or
engagement with the Company or any Affiliate is extended.
(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(k) “Fair Market Value” with respect to of one Share as of any date shall mean
(a) if the Share is listed on any established stock exchange, the price of one
Share at the close of the regular trading session of such market or exchange on
such date, as reported by The Wall Street Journal or a comparable reporting
service, or, if no sale of Shares shall have occurred on such date, on the next
preceding date on which there was a sale of Shares; (b) if the Shares are not so
listed on any established stock exchange, the average of the closing “bid” and
“asked” prices

--------------------------------------------------------------------------------

quoted by the OTCQB, the National Quotation Bureau, or any comparable reporting
service on such date or, if there are no quoted “bid” and “asked” prices on such
date, on the next preceding date for which there are such quotes for a Share; or
(c) if the Shares are not publicly traded as of such date, the per share value
of a Share, as determined by the Board, or any duly authorized Committee of the
Board, in its sole discretion, by applying principles of valuation with respect
thereto.
(l) “Non-Employee Director” shall mean a Director who is not also an employee of
the Company or an Affiliate.
(m) “Option” shall mean shall mean an option granted under the Plan.
(n) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(o) “Plan” shall mean the Rezolute, Inc. 2014 Non-Qualified Stock Option Plan,
as amended from time to time.
(p) “Rule 16b‑3” shall mean Rule 16b‑3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.
(q) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.
(r) “Securities Act” shall mean the Securities Act of 1933, as amended.
(s) “Share” or “Shares” shall mean common shares $0.001 par value in the capital
of the Company (or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan).


Section 3.
Administration

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the number of Shares to be covered by (or the
method by which payments or other rights are to be calculated in connection
with) each Award; (iii) determine the terms and conditions of any Award or Award
Agreement, including any terms relating to the forfeiture of any Award and the
forfeiture, recapture or disgorgement of any cash, Shares or other amounts
payable with respect to any Award; (iv) amend the terms and conditions of any
Award or Award Agreement, subject to the limitations under Sections 6 or 7; (v)
accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations in Sections 6 and 7;
(vi) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property
(excluding promissory notes), or canceled, forfeited or suspended; (vii)
interpret and administer the Plan and any instrument or agreement, including an
Award Agreement, relating to the Plan; (viii) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (x) adopt such modifications, rules, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of non‑U.S. jurisdictions in which the Company or an Affiliate may operate,
including, without limitation, establishing any special rules for Affiliates,
Eligible Persons or Participants located in any particular country, in order to
meet the objectives of the Plan and to ensure the viability of the intended
benefits of Awards granted to Participants located in such non‑United States
jurisdictions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant, any holder or beneficiary of any
Award or Award Agreement, and any employee of the Company or any Affiliate.

--------------------------------------------------------------------------------

(b) Delegation. The Committee may delegate to one or more officers or Directors
of the Company, subject to such terms, conditions and limitations as the
Committee may establish in its sole discretion, the authority to grant Awards;
provided, however, that the Committee shall not delegate such authority (i) with
regard to grants of Awards to be made to officers or directors of the Company or
(ii) in such a manner as would contravene Section 157 of the Delaware General
Corporation Law, as amended. In no event shall any such delegation of authority
be permitted with respect to Awards to any members of the Board or to any
Eligible Person who is subject to Rule 16b‑3 under the Exchange Act. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action were undertaken directly by the
Committee and shall be deemed for all purposes of the Plan to have been taken by
the Committee.
(c) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise all the powers and duties of the
Committee under the Plan, unless the exercise of such powers and duties by the
Board would cause the Plan not to comply with the requirements of Rule 16b‑3 or
applicable law or exchange requirements.


Section 4. Shares Available for Awards


(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 15,000,000 Shares which represents post Reverse Stock Split
Shares.
(b) Counting Shares. Except as set forth below in this Section 4(b), if an Award
entitles the holder hereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. For purposes of determining the number of Shares
covered on the date of grant by an Option, the aggregate number of Shares with
respect to which the Option is to be exercised shall be counted against the
number of Shares available for Awards under the Plan (without regard to the
number of actual Shares issued upon exercise or settlement).


   (i)
Shares Added Back to Reserve. Subject to the limitations in Section 4(b)(ii)
below, if any Shares covered by an Award or to which an Award relates are not
purchased or are forfeited or are reacquired by the Company, or if an Award
otherwise terminates or is cancelled without delivery of any Shares, then the
number of Shares counted against the aggregate number of Shares available under
the Plan with respect to such Award, to the extent of any such forfeiture,
reacquisition by the Company, termination or cancellation, shall again be
available for granting Awards under the Plan.


   (ii)
Shares Not Added Back to Reserve. Notwithstanding anything to the contrary in
Section (b)(i) above, the following Shares will not again become available for
issuance under the Plan: (A) any Shares which would have been issued upon any
exercise of an Option but for the fact that the exercise price was paid by a
“net exercise” pursuant to Section 6(a)(iii)(B) or any Shares tendered in
payment of the exercise price of an Option; (B) any Shares withheld by the
Company or Shares tendered to satisfy any tax withholding obligation with
respect to an Award; or (C) Shares that are repurchased by the Company using
Option exercise proceeds.


   (iii)
Substitute Awards Relating to Acquired Entities. Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

--------------------------------------------------------------------------------

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split‑up, spin‑off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards and (iii) the purchase price or
exercise price with respect to any Award, provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be
rounded down to the nearest whole number. Such adjustment shall be made by the
Committee or the Board, whose determination in that respect shall be final,
binding and conclusive.
(d) Annual Limitations.


   (i)
Annual Limitations for Awards Granted to Employees, Officers and Consultant,
Independent Contractors and Advisors. No Eligible Person may be granted any
Award or Awards for more than ● Shares (subject to adjustment as provided for in
Section 4(c) of the Plan), in the aggregate in any calendar year.


   (ii)
Annual Limitation for Awards Granted to Non‑Employee Directors. No Director who
is not also an employee of the Company or an Affiliate may be granted any Award
or Awards denominated in Shares that exceed in the aggregate $● (such value
computed as of the date of grant in accordance with applicable financial
accounting rules) in any calendar year. The foregoing limit shall not apply to
any Award made pursuant to any election by the Director to receive an Award in
lieu of all or a portion of annual and committee retainers and annual meeting
fees.




Section 5. Eligibility


Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.


Section 6.
Awards

(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:


   (i)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.


   (ii)
Option Term. The term of each Option shall be fixed by the Committee at the time
of grant but shall not be longer than 10 years from the date of grant.


   (iii)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised within the Option term, either in whole or in
part, and the method of exercise, except that any exercise price tendered shall
be in either cash, Shares


--------------------------------------------------------------------------------


  

having a Fair Market Value on the exercise date equal to the applicable exercise
price, or a combination thereof, as determined by the Committee.





(A)
Promissory Notes. For the avoidance of doubt, the Committee may not accept a
promissory note as consideration.





(B)
Net Exercises. The terms of any Option may be written to permit the Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if any, of the Fair Market Value of the Shares underlying the Option
being exercised, on the date of exercise, over the exercise price of the Option
for such Shares.

(b) General.


   (i)
Consideration for Awards. Awards may be granted for no cash consideration or for
any cash or other consideration as may be determined by the Committee or
required by applicable law.


   (ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.


   (iii)
Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof).


   (iv)
Limits on Transfer of Awards. Except as otherwise provided by the Committee in
its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. The Committee may establish procedures as it deems appropriate for a
Participant to designate a person or persons, as beneficiary or beneficiaries,
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death.


   (v)
Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations


--------------------------------------------------------------------------------





  

(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.


   (vi)
Prohibition on Option Repricing. Except as provided in Section 4(c) hereof, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted, “underwater” Option by: (i)
amending or modifying the terms of the Option to lower the exercise price; (ii)
canceling the underwater Option and granting either (A) replacement Options
having a lower exercise price; or (B) Shares in exchange; or (iii) cancelling or
repurchasing the underwater Option for cash or other securities. An Option will
be deemed to be “underwater” at any time when the Fair Market Value of the
Shares covered by such Option is less than the exercise price.


   (vii)
Acceleration of Vesting or Exercisability. No Award Agreement shall, either by
operation of its terms or by action of the Committee, accelerate the
exercisability of any Award or the lapse of restrictions relating to any Award
in connection with a change-in-control event unless such acceleration occurs
upon the consummation of (or effective immediately prior to the consummation of,
provided that the consummation subsequently occurs) such change-in-control
event.





Section 7.
Amendment and Termination; Corrections



(a) Amendments to the Plan and Awards. The Board may from time to time amend,
suspend or terminate this Plan, and the Committee may amend the terms of any
previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:


   (i)
amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;


   (ii)
subject to the limitations of Section 6, amend any terms relating to the
granting or exercise of Awards, including but not limited to terms relating to
the amount and payment of the exercise price, or the vesting, expiry, assignment
or adjustment of Awards, or otherwise waive any conditions of or rights of the
Company under any outstanding Award, prospectively or retroactively;


   (iii)
make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or stock
exchange (including amendments to Awards necessary or desirable to maximize any
available tax deduction or to avoid any adverse tax results, and no action taken
to comply with such laws, rules, regulations and policies shall be deemed to
impair or otherwise adversely alter or impair the rights of any holder of an
Award or beneficiary thereof); or


   (iv)
amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.

For greater certainty, and except as provided in Section 4(c), prior approval of
the stockholders of the Company shall be required for any amendment to the Plan
or an Award that would:



--------------------------------------------------------------------------------


   (i)
require stockholder approval under the rules or regulations of the Securities
and Exchange Commission or any other securities exchange that are applicable to
the Company;


   (ii)
increase the number of shares authorized under the Plan as specified in Section
4(a) of the Plan;


   (iii)
permit repricing of Options, which is currently prohibited by Section 6(b)(vi)
of the Plan;


   (iv)
permit the award of Options at a price less than 100% of the Fair Market Value
of a Share on the date of grant of such Option, contrary to Section 6(a)(i) of
the Plan; or


   (v)
increase the maximum term permitted for Options as specified in Section 6(a)(ii)
of the Plan.

(b) Corporate Transactions. In the event of any reorganization, merger,
consolidation, split‑up, spin‑off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion
but subject to the limitations in Section 6 (e.g., limitations on re‑pricing),
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
or impair the rights of any holder of an Award or beneficiary thereof:


   (i)
either (A) termination of any Award, whether or not vested, in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the vested portion of the Award or
realization of the Participant’s vested rights (and, for the avoidance of doubt,
if, as of the date of the occurrence of the transaction or event described in
this Section 7(b)(i)(A), the Committee or the Board determines in good faith
that no amount would have been attained upon the exercise of the Award or
realization of the Participant’s rights, then the Award may be terminated by the
Company without any payment) or (B) the replacement of the Award with other
rights or property selected by the Committee or the Board, in its sole
discretion;


   (ii)
that the Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;


   (iii)
that the Award shall be exercisable or payable or fully vested with respect to
all Shares covered thereby, notwithstanding anything to the contrary in the
applicable Award Agreement; or


   (iv)
that the Award cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of the event.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee, without
prior approval of the stockholders of the Company, may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent it shall deem desirable to
implement or maintain the effectiveness of the Plan.



--------------------------------------------------------------------------------


Section 8.
Income Tax Withholding

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (subject to any limitations
required by ASC Topic 718 to avoid adverse accounting treatment) or
(b) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.


Section 9.
General Provisions

(a) No Rights to Awards. No Eligible Person, Participant or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
(b) Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been signed by
the Participant (if requested by the Company), or until such Award Agreement is
delivered and accepted through an electronic medium in accordance with
procedures established by the Company. An Award Agreement need not be signed by
a representative of the Company unless required by the Committee. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Stockholders. Except with respect to Shares issued under
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued.
(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.
(f) No Right to Employment or Directorship. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or the right to be retained as a Director, nor will it
affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause, or remove a
Director in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment, or remove a
Director who is a Participant, free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement. Nothing in this Plan shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. Under no circumstances shall any person ceasing to be an employee or
Director of the Company or any Affiliate be entitled to any compensation for any
loss of any right or benefit under the Plan which such employee or Director
might otherwise have enjoyed but for termination of employment or directorship,
whether such compensation is claimed by way of damages for wrongful or unfair
dismissal, breach of contract or otherwise. By participating in the Plan, each
Participant shall be deemed to have accepted all the conditions of the

--------------------------------------------------------------------------------

Plan and the terms and conditions of any rules and regulations adopted by the
Committee and shall be fully bound thereby.
(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations relating to the
Plan or any Award.
(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.
(k) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l) Forfeiture, Clawback or Recoupment. All Awards under this Plan shall be
subject to forfeiture and/or penalty conditions or provisions as determined by
the Committee and set forth in the applicable Award Agreement. In addition to
such forfeiture and/or penalty conditions as specified in any Award Agreement,
Awards under this Plan shall be subject to clawback, recoupment or other
penalties pursuant a policy adopted by the Company, as such policy may be
amended from time to time.
(m) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 10.
Term of the Plan

No Award shall be granted under the Plan, and the Plan shall terminate, on July
31, 2029 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan. Unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such dates, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.



--------------------------------------------------------------------------------


